CONTACT: Daniel T. Hendrix President and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 FD Eric Boyriven, Jessica Greenberger (212) 850-5600 FOR IMMEDIATE RELEASE INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2008 RESULTS Announces New Restructuring Plan Declares Reduced Quarterly Dividend ATLANTA, Georgia, February 25, 2009 – Interface, Inc. (Nasdaq: IFSIA), a worldwide floorcoverings company and global leader in sustainability, today announced results for the fourth quarter and full year ended December 28, Sales for the fourth quarter of 2008 were $247.2 million, compared with sales of $293.3 million in the fourth quarter of 2007, a decline of 15.7%.Excluding the items detailed below, operating income for the 2008 fourth quarter was $21.2 million, or 8.6% of sales, compared with operating income of $39.4 million, or 13.4% of sales, in the fourth quarter of last year.The Company’s 2008 fourth quarter results were impacted by the following items: · $61.2 million, or $0.99 per share, in non-cash charges resulting from the impairment of goodwill related to Bentley Prince Street; · $11.0 million, or $0.13 per share after tax, in previously announced restructuring charges; · $13.3 million, or $0.22 per share, in tax charges for the anticipated repatriation in 2009 of approximately $37 million of earnings from Canada and Europe; and · $2.8 million, or $0.05 per share, in non-cash charges related to the decline in cash surrender value of Company-owned life insurance. Including these items, 2008 fourth quarter operating loss was $53.8 million.Please see the attached tables for a reconciliation of GAAP to Non-GAAP measures. INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2008 RESULTS Net income for the 2008 fourth quarter, excluding the items described above, was $6.0million, or $0.10 per share, compared with net income in the year ago period of $20.3million, or $0.33 per diluted share.Including the items, the Company reported a fourth quarter 2008 net loss of $79.3 million, or $1.29 per share. “The results for the 2008 fourth quarter reflect the global economic downturn which impacted our business in almost every geographic area,” said Daniel T. Hendrix, President and Chief Executive Officer.“While we started out with a decent October, our markets rapidly declined in November and December.The corporate office segment in Western Europe and the United States, which already had begun slowing in the third quarter, deteriorated even further due largely to the crisis among banks and other customers in the financial sector.In addition, multinational companies cut their spending on projects in emerging geographic markets such as Eastern Europe, India and the Middle East, bringing business to a crawl in those regions.We responded swiftly by taking the appropriate restructuring actions we announced in December, which were comprised of employee reductions and the shutdown of our manufacturing operation in Canada, but our margins still suffered.Currency changes also contributed to the margin loss during the quarter, primarily as a result of the U.S. dollar strengthening against the Australian dollar.” The Company also announced that it has adopted a new restructuring plan that primarily consists of a further reduction in its worldwide employee base by a total of approximately 290 employees and continuing actions taken to better align fixed costs with demand for its products.In connection with the new plan, the Company expects to report a pre-tax restructuring charge in the first quarter of 2009 in the range of $5.5 million to $6.5 million, comprised of $4.5 million to $5.5 million of employee severance expense and $1.0million to $1.5 million of other exit costs, including lease and other termination costs.Approximately $5.5 million to $6.0 million of the restructuring charge will involve future cash expenditures, primarily severance expense.The restructuring plan is expected to be completed in the first quarterof 2009, and is expected to yield annualized cost savings of approximately $17 million.This is in addition to the expected savings of $30 million associated with the restructuring plan previously announced during the fourth quarter of 2008. Mr. Hendrix commented, “In our continuing efforts to reduce costs and right-size our business to current demand levels, we identified several additional measures that should be taken, which led to the adoption of the new restructuring plan and its related charge.While we are saddened that this action will affect even more of our hard-working associates, we concluded that the additional restructuring is necessary to protect our margins and liquidity while still preserving the capital needed to pursue our market opportunities and strategies.” - 2 - INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2008 RESULTS For the full year of 2008, sales were $1.1 billion, essentially even with year ago levels.Excluding the 2008 fourth quarter items described above, operating income and income from continuing operations for the 2008 full year period were $116.7 million (or 10.8% of sales) and $49.6 million (or $0.81 per share), respectively.These figures compare with operating income and income from continuing operations of $129.4 million (or 12.0% of sales) and $57.8 million (or $0.94 per diluted share), respectively, in 2007.Including the items in the 2008 fourth quarter, operating income and loss from continuing operations for the 2008 full year period were $41.7 million (or 3.9% of sales) and $35.7 million (or $0.58 per share), respectively.The Company reported a net loss of $40.9 million, or $0.67 per share, for the full year 2008, compared with a full year 2007 net loss of $10.8 million, or $0.18 per share.The net loss in 2008 includes the fourth quarter items described above and a loss from discontinued operations of $5.2 million, while the net loss in 2007 includes a loss from discontinued operations of $68.7 million. To conserve cash resources in a prudent manner, the Company’s Board of Directors has decided to reduce its dividend to an annualized rate of $0.01 per share.In that regard, the Board declared a regular quarterly cash dividend of $0.0025 per share payable March 20, 2009 to shareholders of record as of March 6, 2009.Patrick C.
